Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 21-36 have been considered and are pending examination. Claim(s) 21, 22, 29 have been amended.  Claim(s) 1-20 have been cancelled. 


Response to Amendment
This Office Action has been issued in response to RCE filed on 01/08/2021.
 

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Examiner maintains the obviousness-type double patenting rejection in view of Applicant Arguments/Remarks dated 01/08/2021.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claim(s) 1, 8, 9, 10, 12, 15 of Patent/Application # 10,133,503 contain(s) every element of claim(s)  20-22, 24-29, 31-33  of the instant application and thus anticipate the claim(s) of the instant application. Claim(s ) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s) 25, 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Claims 25, 32 recite "wherein to determine the first performance metric is based on whether the second stored data block is stored in a cache memory and wherein to determine the second performance metric is based on whether the second hash value is stored in the cache memory"; the examiner fails to find support for the particular limitation on the specification as originally filed. 
The claim language appears to indicate that the action of determining a first metric is a conditional step where the determining step of the metric is based on the condition that a block is stored in cache (e.g. If the second stored data block is not stored in cache then the determining of the metric is not performed). Likewise, the claim language appears to indicate that the determining of the second metric is a conditional determining step of the metric is based on the condition that a hash is stored in cache (e.g. If the second hash value is not stored in cache then the determining of the metric is not performed).  
The closest disclosures in the specification in paragraph [0026] “ the first performance metric may be based on whether data blocks that are to be retrieved are currently stored at the cache memory or the storage resource” as well as other descriptions of the invention provided in paragraphs [0015], [0016], [0038] instead indicate that, the invention makes an assessment of which deduplication process (inline or post-processing) is more efficient/ takes less time and, in doing so, it considers both: the costs associated with retrieving stored hash values/data blocks from cache memory (i.e. local memory) as well as the costs associated with retrieving stored hash values/data blocks from a storage resource (i.e. backing storage). Hence, a step of determining a metric (either for inline or post-processing deduplication) is not performed if there is a hash/block stored in a cache but instead, the performance metrics include retrieval metrics related to blocks/hashes stored at the cache memory or the storage resource.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 



Claim(s) 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mallaiah (U.S. Publication Number 2014/0114932) in view of Ruef (U.S. Patent Number 9,846,718) 


Referring to claims 21 and 28, taking claim 21 as exemplary, Mallaiah teaches “21.A system comprising: a processing device to: determine a first performance metric associated with a processing time of a step of a deduplication operation” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048], [0064] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform post-process deduplication to incoming data if a deduplication benefit does not satisfy a threshold “a second performance metric associated with a processing time of retrieving a hash value corresponding to the second stored data block; Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform in-line deduplication to incoming data if a deduplication benefit satisfies a threshold. Further, Mallaiah [0044], [0053] discloses that the in-line deduplication benefits are associated to response time to perform in-line deduplication operations such as generating fingerprints of newly received blocks and searching/ compare to fingerprints of blocks stored in storage array in order to determine a match/deduplication “in response to the first performance metric not exceeding the second performance metric.” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses selectively performing post-process deduplication to incoming data if a deduplication benefit does not satisfy a threshold
Mallaiah Does not explicitly teach that a step of a deduplication operation is  “retrieving a second stored data block  that is within a specified range of a duplicate of a first data block” and  “retrieve the second stored data block within a specified range of the duplicate of the first data block”
However, Ruef teaches “that a step of a deduplication operation is  “retrieving a second stored data block  that is within a specified range of a duplicate of a first data block” Ruef col 4 ln 8-22, col 11 ln 62-67, col 12 ln 32-41, col 13 ln 26-39 discloses a deduplication technique where a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest  “retrieve the second stored data block within a specified range of the duplicate of the first data block” Ruef col 4 ln 8-22, col 11 ln 62-67, col 12 ln 32-41, col 13 ln 26-39, col 15 ln 45-67 discloses a deduplication technique where a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest
Mallaiah and Ruef are analogous art because they are from the same field of endeavor namely, memory management.
Ruef, that using weak digests for deduplication improves performance by determining a probability of a digest collision evaluating block weak digests thus reducing the number of reads performed for comparing contents of data blocks (Ruef col 4 ln 23-34). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ruef’s use of weak digests for deduplication  in the system of Mallaiah to improve performance by determining a probability of a digest collision evaluating block weak digests thus reducing the number of reads performed for comparing contents of data blocks

Referring to claims 22 and 29, taking claim 22 as exemplary, the combination of Mallaiah and Ruef teaches “22. The system of claim 21, wherein the processing device is further to: in response to the first performance metric exceeding the second performance metric:” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses that when performance metrics associated with r/w response times indicate a deduplication benefit (by satisfying a threshold) in performing  in-line deduplication then in-line deduplication is selected to process incoming data “generate another hash value for a second data block of a received plurality of data blocks to perform a deduplication operation by comparing  a retrieved second hash value corresponding to the second stored data block with the generated another hash value, the second data block being a duplicate of the second stored data block stored at a storage resource when the second hash value matches with the another hash value” Mallaiah [0022], [0023], [0044], [0053] discloses that in-line deduplication comprises operations such as generating fingerprints of newly received blocks and searching for  matching fingerprints associated with an already existing blocks in storage (i.e. comparing fingerprints of newly received blocks to fingerprints of stored blocks ) where if an associated block already exists in storage array (i.e. a duplicate exists in storage) deduplication is performed 
As per the non-exemplary claim 29, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 23 and 30, taking claim 23 as exemplary, the combination of Mallaiah and Ruef teaches “23.The system of claim 21, wherein the processing device is further to: in further response to the first performance metric not exceeding the second performance metric,” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048], [0064], claim 25 discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform post-process deduplication to incoming data if a deduplication benefit does not satisfy a threshold. “ perform a deduplication operation by comparing the second stored data block with another data block of the received plurality of data blocks.” Ruef col 4 ln 8-22, col 11 ln 38-67, col 12 ln 32-41, col 13 ln 26-39 discloses depuplication technique where its detection operation comprises performing bit for bit comparison in order to confirm exact duplicity when associated blocks digest match is previously determined
Mallaiah and Ruef as set forth in claim 21 is equally applicable to claim 23.
As per the non-exemplary claim 30, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 24 and 31, taking claim 24 as exemplary, the combination of Mallaiah and Ruef teaches “24.The system of claim 21, wherein the first performance metric does not exceed the second performance metric” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048], [0064] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to perform post-process deduplication to incoming data if a deduplication benefit does not satisfy a threshold. In other words, when performance metrics associated with r/w response times indicate no deduplication benefit (by not satisfying a threshold) in performing  in-line deduplication then post-process deduplication is selected to process incoming data  “ when an amount of time based on retrieving the second hash value exceeds an amount of time” Mallaiah [0022], [0023], [0044], [0053] discloses that in-line deduplication comprises operations such as generating fingerprints of newly received blocks and searching for  matching fingerprints associated with an already existing blocks in storage (i.e. comparing fingerprints of newly received blocks to fingerprints of stored blocks ) where if an associated block already exists in storage array (i.e. a duplicate exists in storage) deduplication is performed “ based on retrieving the second stored data block.” Ruef col 4 ln 8-22, col 11 ln 38-67, col 12 ln 32-41, col 13 ln 26-39 discloses depuplication technique where its detection operation comprises performing bit for bit comparison in order to confirm exact duplicity
The same motivation that was utilized for combining Mallaiah and Ruef as set forth in claim 21 is equally applicable to claim 24.
As per the non-exemplary claim 31, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 25 and 32, taking claim 25 as exemplary, the combination of Mallaiah and Ruef teaches “25.The system of claim 21, wherein to determine the first performance metric is based on whether the second stored data block is stored in a cache memory and wherein to determine the second performance metric is based on whether the second hash value is stored in the cache memory.” Mallaiah  [0010], [0022], [0033], claim 25 discloses that received data blocks and data structures used to carry out the techniques of system may be stored in temporary storage prior to storing data in persistent storage. Further, selective deduplication adaptively adjusts based on a performance of the storage relative to a performance metric of the system thus performing inline deduplication (prior to storing data in persistent storage) or post process deduplication (after storing data in persistent storage) based on a deduplication benefit criteria
As per the non-exemplary claim 32, this claim has similar limitations and is rejected based on the reasons given above.


Referring to claims 26 and 33, taking claim 26 as exemplary, the combination of Mallaiah and Ruef teaches “26.The system of claim 21, wherein the second stored data block is in a range of data blocks stored at the storage resource that includes the first data block.” Ruef col 4 ln 8-22, col 11 ln 62-67, col 12 ln 32-41, col 13 ln 26-39, col 15 ln 45-67 discloses a depuplication technique where a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest
The same motivation that was utilized for combining Mallaiah and Ruef as set forth in claim 21 is equally applicable to claim 26.
As per the non-exemplary claim 33, this claim has similar limitations and is rejected based on the reasons given above.


Referring to claims 27 and 34, taking claim 27 as exemplary, the combination of Mallaiah and Ruef teaches “27.The system of claim 21, wherein the second stored data block that is in the specified range of the duplicate of the first data block is in the specified range in a logical space associated with the duplicate of the first data block.” Ruef col 4 ln 8-22, col 11 ln 62-67, col 12 ln 32-41, col 13 ln 26-39, col 15 ln 45-67 discloses a deduplication technique where a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest
The same motivation that was utilized for combining Mallaiah and Ruef as set forth in claim 21 is equally applicable to claim 27.
As per the non-exemplary claim 34, this claim has similar limitations and is rejected based on the reasons given above.


Regarding claim 35, Mallaiah teaches “35. A method, comprising: selecting one of an operation of performing a hash value comparison of data of a storage resource” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform in-line deduplication to incoming data if a deduplication benefit satisfies a threshold. Further, Mallaiah [0044], [0053] discloses that the in-line deduplication benefits are associated to response time to perform in-line deduplication operations such as generating fingerprints of newly received blocks and searching/ compare to fingerprints of blocks stored in storage array in order to determine a match/deduplication “based on one of a plurality of performance analyses;” Mallaiah  [0009], [0024], [0027], [0045], [0053], [0064],  claims 2, 3, 11 discloses selectively performing inline or post-processing deduplication based on a plurality of  performance metrics “and performing, by a processing device, the selected operation.” Mallaiah  [0009], [0027], [0045], [0064], claim 25 discloses selective deduplication adaptively adjusts based on a performance of the storage relative to a performance metric of the system thus performing inline deduplication (prior to storing data in persistent storage) or post process deduplication (after storing data in persistent storage) based on a deduplication benefit criteria  
Mallaiah  Does not explicitly teach “or performing a data comparison of the data of the storage resource”
However, Ruef teaches “or performing a data comparison of the data of the storage resource” Ruef col 4 ln 8-22, col 11 ln 38-67, col 12 ln 32-41, col 13 ln 26-39 discloses deduplication technique where its detection operation comprises performing bit for bit comparison in order to confirm exact duplicity when associated blocks digest match is previously determined 
Mallaiah and Ruef are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Ruef, that using weak digests for deduplication improves performance by determining a probability of a digest collision evaluating block weak digests thus reducing the number of reads performed for comparing contents of data blocks (Ruef col 4 ln 23-34). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ruef’s use of weak digests for deduplication  in the system of Mallaiah to improve performance by determining a probability of a digest 

Regarding claim 36, the combination of Mallaiah and Ruef teaches “36. The method of claim 35, wherein the plurality of performance analyses is based on a first cost of performing a hash value table lookup” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform in-line deduplication to incoming data if a deduplication benefit satisfies a threshold. Further, Mallaiah [0044], [0053] discloses that the in-line deduplication benefits are associated to response time to perform in-line deduplication operations such as generating fingerprints of newly received blocks and searching/ compare to fingerprints of blocks stored in storage array in order to determine a match/deduplication “ versus a second cost” Mallaiah  [0009], [0027], [0045], [0064], claim 25 discloses selective deduplication adaptively adjusts based on a performance of the storage relative to a performance metric of the system thus performing inline deduplication (prior to storing data in persistent storage) or post process deduplication (after storing data in persistent storage) based on a deduplication benefit criteria “of performing a read of the data from the storage resource.” Ruef col 4 ln 8-22, col 11 ln 62-67, col 12 ln 32-41, col 13 ln 26-39 discloses a depuplication technique where a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest
The same motivation that was utilized for combining Mallaiah and Ruef as set forth in claim 35 is equally applicable to claim 36.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID YI/           Supervisory Patent Examiner, Art Unit 2132